DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a. With regards to claim 1, the “pixel mask”, “pixel display”, “display device” and “pixel display structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
With regards to claim 2, the “a blue pixel, a green pixel, and a red pixel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
c. With regards to claim 3, the “first annealing process” and the “second annealing process” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
d. With regards to claim 6, the “coating photoresist on the transparent conductive film layer; performing an exposure process and a development process on the photoresist with the pixel mask corresponding to the required pixel; and stripping off the photoresist with an acid solution and etching away part of the transparent conductive film layer and part of the reflective anode, which are not covered by the pixel mask” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
e. With regards to claim 7, the “etching away part of the transparent conductive film layer, which is not covered by the pixel mask, with an acid solution; and etching away part of the reflective anode, which is not covered by the pixel mask, with an acid solution” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
f. With regards to claim 8, the “the reflective anode and the transparent conductive film layer are deposited by magnetron sputtering” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
g. With regards to claims 10 through claim 15, the “reflective anode and the transparent conductive film layer are deposited by magnetron sputtering” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	a. With regards to claim 1, it is unclear what the four steps are in claim 1 (i.e. it is unclear how the process is a 4 step process)? If we for argument’s sake assume:
Step 1 = forming a reflective anode on a substrate
Step 2 = forming a transparent conductive film layer having a thickness on the reflective anode; 
Step 3= patterning the transparent conductive film layer and the reflective anode with a pixel mask; then 
Step 4 = repeating the above steps; which indicates step 1 + step 2 + step 3 + repeat steps 1 through step 3 then there are a minimum 6 steps? At what point is the process complete?

	c. With regards to claim 2, it is unclear how the four steps outlined in claim 1 now comprise additional steps (i.e. forming a second reflective anode on the first structure surface, forming a second transparent conductive film layer on the second reflective anode, and patterning the second transparent conductive film layer and the second reflective anode with a pixel mask corresponding to the green pixel to form a second structure surface; and forming a third reflective anode on the second structure surface, 
forming a third transparent conductive film layer on the third reflective anode, and patterning the third transparent 3Appl. No.: Not Yet AssignedMail Stop PCTPage 4 of 9Attorney Docket: 38134Uconductive film layer and the third reflective anode with a pixel mask corresponding to the red pixel to form a third structure surface.)?  Are these new steps in addition to the first four?
d. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s)1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shim et al. (PG Pub 2014/0191202; hereinafter Shim).

    PNG
    media_image1.png
    289
    580
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 8A through Fig. 8O, Shim teaches a manufacturing method of OLED microcavity structure (para [0039] and [0075-0082]), comprising four steps: 
forming a reflective anode 710 (para [0075]) on a substrate 701 (see Fig. 8B); 
forming a transparent conductive film layer 727 having a thickness corresponding to a required pixel (e.g. R, G or B) on the reflective anode (see Fig. 8I); 
patterning the transparent conductive film layer and the reflective anode with a pixel mask 728  (see Fig. 8J) corresponding to the required pixel to form a pattern of the required pixel (see Fig. 8L); and 
repeating the above steps (an array) on an obtained structure surface (top of 701) according to display requirements until a pixel display structure (Fig. 8O) required by a display device is obtained (see .35 USC § 112 claim rejection above for further explanation).  
Regarding claim 6, refer to Fig. 8A through Fig. 8O, Shim teaches the patterning the transparent conductive film layer 727 and the reflective anode 710 with a pixel mask 728 corresponding to the required pixel (see Fig. 8L) to form the pattern of the required pixel comprises: coating photoresist 728 on the transparent conductive film layer (see Fig. 8I); performing an exposure process and a development process 
Regarding claim 7, refer to Fig. 8A through Fig. 8O, Shim teaches the stripping off the photoresist with the acid solution and etching away part of the transparent conductive film layer and part of the reflective anode, which are not covered by the pixel mask (see claim 6), 4Appl. No.: Not Yet AssignedMail Stop PCT Page 5 of 9Attorney Docket: 38134Ucomprises: etching away part of the transparent conductive film layer 727, which is not covered by the pixel mask 728, with an acid solution (para [0077])(see Fig. 8i and Fig. 8; and etching away part of the reflective anode, which is not covered by the pixel mask, with an acid solution.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1, 6 and 7 respectively above, and further in view of Shima (PG Pub 2007/0000538; hereinafter Shima).
Regarding claim 8, refer to Fig. 8A through Fig. 8O, Shim teaches the reflective anode 710 (para [0075]; “silver or silver alloy”) and the transparent conductive film layer 727 (para [0077]; “ITO”), he does not teach the aforementioned layers are “deposited by magnetron sputtering.”
In the same field of endeavor, Shima teaches both a silver layer (para [0037] and an ITO layer (para [0038]) are deposited by magnetron sputtering (para [0037-0038]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit both the reflective anode and the transparent conductive film layer of Shim, with the magnetron sputtering deposition process, as taught by Shima, for the purpose of choosing a suitable and well-recognized form of deposition.
Regarding claim 14, refer to Fig. 8A through Fig. 8O, Shim teaches the reflective anode 710 (para [0075]; “silver or silver alloy”) and the transparent conductive film layer 727 (para [0077]; “ITO”), he does not teach the aforementioned layers are “deposited by magnetron sputtering.”
Regarding claim 15, refer to Fig. 8A through Fig. 8O, Shim teaches the reflective anode 710 (para [0075]; “silver or silver alloy”) and the transparent conductive film layer 727 (para [0077]; “ITO”), he does not teach the aforementioned layers are “deposited by magnetron sputtering.”
In the same field of endeavor, Shima teaches both a silver layer (para [0037] and an ITO layer (para [0038]) are deposited by magnetron sputtering (para [0037-0038]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit both the reflective anode and the transparent conductive film layer of Shim, with the magnetron sputtering deposition process, as taught by Shima, for the purpose of choosing a suitable and well-recognized form of deposition.
In the same field of endeavor, Shima teaches both a silver layer (para [0037] and an ITO layer (para [0038]) are deposited by magnetron sputtering (para [0037-0038]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit both the reflective anode and the transparent conductive film layer of Shim, with the magnetron sputtering deposition process, as taught by Shima, for the purpose of choosing a suitable and well-recognized form of deposition.

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Terao, PG Pub 2012/0018709, teaches an organic electroluminescence element and method of manufacture of same
	b. Lee et al., PG Pub 2013/0140533, teaches a pixel structure of electroluminescent display panel
	c. Fang et al., PG Pub 2017/0187001, teaches a light emitting diode, display substrate and display device having the same, and fabricating method thereof.
Allowable Subject Matter
4.	Claims 2-5, 9-13 and 16-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, the pixel display structure (para [0075]; “three sub-pixel regions”) comprises a blue pixel, a green pixel, and a red pixel, and the four steps comprises: forming a first reflective anode on the substrate, forming a first transparent conductive film layer on the first reflective anode, and patterning the first transparent conductive film layer and the first reflective anode with a pixel mask corresponding to the blue pixel to form a first structure surface; forming a second reflective anode on the first structure surface, forming a second transparent conductive film layer on the second reflective anode, and patterning the second transparent conductive film layer and the second reflective anode with a pixel mask corresponding to the green pixel to form a second structure surface; and forming a third reflective anode on the second structure surface, forming a third transparent conductive film layer on the third reflective anode, and patterning the third transparent   conductive film layer and the third reflective anode with a pixel mask corresponding to the red pixel to form a third structure surface.  
Claims 3-5, 10-13 and 16-19 would be allowable, because they depend on allowable claim 2.
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a material of the reflective anode is molybdenum aluminum rubidium alloy.  
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, a material of the reflective anode is molybdenum aluminum rubidium alloy.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895